Citation Nr: 1527693	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-02 280	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus (claimed due to exposure to herbicides).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disability (to include as secondary to PTSD or as due to exposure to herbicides).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to January 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  

The February 2012 rating decision on appeal reopened the claim of service connection for PTSD and addressed it on the merits.  Notwithstanding that decision, whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the Veteran service connection for PTSD based essentially on finding that he does not have a diagnosis of PTSD.

2.  Evidence received since the February 2006 rating decision shows a diagnosis of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran has PTSD.

4.  An unappealed February 2006 rating decision denied the Veteran service connection for type 2 diabetes mellitus, based essentially on findings that he was not shown to have been exposed to Agent Orange/herbicides in service, that diabetes mellitus was not manifested in service or the first postservice year, and that diabetes was not otherwise shown to be related to his service.  

5.  Evidence received since the February 2006 rating decision does not tend to show that the Veteran was exposed to herbicides in service, that diabetes mellitus was manifested in service or the first postservice year, or that his diabetes mellitus is otherwise related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes; and does not raise a reasonable possibility of substantiating such claim.

6.  An unappealed February 2006 rating decision denied the Veteran service connection for a heart disability based essentially on findings that a chronic heart disability was not manifested in service or in the first postservice year, that PTSD was not service connected, and that his heart disability was not otherwise shown to be related to his service. 

7.  Evidence received since the February 2006 rating decision does not tend to show that the Veteran was exposed to herbicides in service, that his heart disability was manifested in service or to a compensable degree in the first postservice year, or that it is otherwise related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a heart disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  On de novo review, service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

3.  New and material evidence has not been received, and the claim of service connection for type 2 diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has not been received, and the claim of service connection for a heart disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the Veteran's claim to reopen the matter of service connection for PTSD is being reopened, there is no reason to belabor the impact of the VCAA on that matter; any notice defect or duty to assist failure is harmless.

Regarding his other claims to reopen and the matter of service connection for PTSD (on de novo review), the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He was provided the specific notice required in claims to reopen, including the definition of new and material evidence, and what types of evidence would be new and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records had been associated with his VA record.  The AOJ reopened the claim of service connection for PTSD and arranged for a June 2011 VA psychiatric examination to secure a medical opinion in the matter.  The report of that examination reflects a thorough review of the record; and opinions provided are accompanied by rationale, and adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Regarding the other issues, in a claim to reopen, the duty to assist by securing a medical opinion does not attach unless the claim is in fact reopened.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  As the claims are not reopened, development for an examination or a medical opinion is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Briefly, the procedural history in these matters is as follows:  In October 2005, the Veteran filed an original claim seeking service connection for the disabilities on appeal.  A February 2006 rating decision denied those claims, and the Veteran initiated an appeal in a March 2006 notice of disagreement.  In January 2007, the AOJ issued a statement of the case in the matter.  Thereafter, he did not timely file a substantive appeal, and the February 2006 rating decision became final.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final rating decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold standard.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the disability for which service connection is sought.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a disability (for which service connection is sought); (2) an already service-connected disability; and (3) that the service connected disability caused or aggravated the disability for which service connection is sought.  

Certain chronic diseases, to include diabetes mellitus and cardiovascular-renal disease, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for diabetes and cardiovascular-renal disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Certain diseases (among them ischemic heart disease and diabetes mellitus) may also be service connected on a presumptive basis as due to exposure to herbicides if manifested in a Veteran who served in Vietnam or is shown to have otherwise been exposed to herbicides in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

PTSD

The Veteran's original claim of service connection for PTSD was denied by the February 2006 rating decision, based essentially on finding that the Veteran was not shown to have a diagnosis of PTSD.  

	Claim to Reopen

Evidence of record at the time of that decision included the Veteran's STRs and private treatment records, which are silent for any mention of treatment, complaints, or diagnoses related to PTSD or any psychiatric disability.  In his original claim, the Veteran alleged that he has PTSD related to nervous trouble he had during service.  His STRs did not contain any mention of psychiatric symptoms.

Evidence received since the February 2006 rating decision includes VA treatment records that are silent for any psychiatric complaints, treatment, or diagnoses (and notably include consistently negative depression and PTSD screens); lay statements alleging that the Veteran's PTSD is related to fear of hostile terrorist or military activity while serving near the border between South and North Korea, and was awarded a combat medal during service; a document from a private doctor, received in April 2006,  indicating he has mild PTSD; a June 2011 VA psychiatric examination report finding the Veteran does not meet the diagnostic criteria for PTSD; and a January 2014 Joint Services Records Research Center (JSRRC) finding indicating the Veteran's unit in Korea was stationed 14 miles from the demilitarized zone (DMZ), and tasked with engaging the North Korean Army if they crossed the DMZ.

As the claim of service connection for PTSD was previously denied based essentially on findings that the Veteran did not have a diagnosis for PTSD, for evidence to be new and material, it would have to relate to that unestablished fact (i.e., it would have to tend to show that he has a diagnosis of PTSD related to a stressor, event in service).  The evidence received since the February 2006 rating decision includes an April 2006 letter/opinion from the Veteran's private physician indicating the Veteran has "mild PTSD."  As this evidence directly addresses a previously unestablished fact necessary to substantiate a claim of service connection for PTSD,  and particularly considering the "low threshold" standard for reopening under Shade, the Board finds that such evidence raises a reasonable possibility of substantiating the underlying claim.  Accordingly the Board finds that the additional evidence received is both new and material, and that the claim of service connection for PTSD may be reopened.  De novo consideration of the claim is addressed below.

	Service Connection

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review of the claim without returning it to the AOJ for initial de novo consideration upon reopening because the AOJ had already reopened the claim and adjudicated it de novo in the February 2012 rating decision on appeal.  As the Veteran was afforded a VA examination upon the RO's reopening of the claim (and the Board finds the report of that examination adequate for rating purposes) and the Veteran has not identified any pertinent evidence that remains outstanding further development for an examination or to secure outstanding pertinent evidence is not indicated.  VA's duty to assist is met.

The Veteran's STRs are silent for any psychiatric complaints, treatment, or diagnoses.  Postservice private and VA treatment records prior to 2006 are similarly silent for complaints, findings, treatment, or diagnoses related to a psychiatric disability (and in particular PTSD).  April 2006 correspondence from a private physician notes the Veteran's diabetes and coronary artery disease are related to "mild PTSD."  However, that opinion is unaccompanied by rationale/explanation for the conclusion stated.  In April 2008, the Veteran reported a stressor of serving near the Korean DMZ with constant potential for flare-ups of hostilities.  He also claimed he was awarded a combat medic badge [but his service records are silent for any such award].  He repeated his allegations regarding Korean service in an October 2011 statement, and specifically related his claimed PTSD to the stressor of fear from serving near the DMZ.  A January 2015 JSRRC finding states the Veteran's unit in Korea was stationed at Camp Kaiser during the time he was there.  Their mission was to engage the North Korean Army north of the 38th parallel if they attempted to cross.  (Accordingly, it may be conceded that he served in circumstances consistent with a fear of hostile action.)

On June 2011 VA examination, it was noted the Veteran had not served in a combat zone, was not injured in service, and did not identify any incidents in service that continued to cause him emotional distress.  The Veteran himself dated the onset of his problems to events in 2009 unrelated to military service.  The examiner noted that the Veteran scored low on psychological testing for combat-related PTSD and did not have persistent re-experiencing of traumatic events or clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual IV (now replaced by DSM-V), and that his current economic and social situation was inconsistent with a diagnosis of PTSD.  The examiner also observed that the Veteran's symptoms were not severe enough to cause impairment.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has PTSD (or any acquired psychiatric disability).  The diagnosis of a psychiatric disability, and in particular PTSD, is a medical question that requires medical expertise.  As was noted above the diagnosis of PTSD by a private provider (the only medical evidence supporting the Veteran's claim), is unaccompanied by rationale or explanation, and does not merit any probative value.  The only other medical evidence bearing on whether the Veteran has PTSD (or any acquired psychiatric disability) is the opinion by the June 2011 VA examiner.  That provider specifically identifies the symptoms required for a diagnosis of PTSD found lacking.   The opinion reflects familiarity with the entire record, and the Board finds it probative and persuasive.  

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD.  Absent evidence of such diagnosis, there is no valid claim of service connection of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for PTSD is not warranted.

Diabetes Mellitus

The Veteran's original claim seeking service connection for diabetes mellitus was denied in February 2006 based essentially on findings that there was no evidence showing he was exposed to herbicides during military service, that diabetes mellitus was not manifested in service or the first postservice year, and that his diabetes mellitus was not otherwise shown to be related to his military service. 

Evidence of record at the time of the February 2006 rating decision included the Veteran's STRs, which are silent for complaints, treatment, or diagnosis related to diabetes, and private treatment records showing a diagnosis of diabetes with onset in September 2004.  With his original claim, the Veteran had alleged that his diabetes was related to exposure to herbicides during service in Korea. The February 2006 rating decision found no evidence of such exposure (and that his dates of service in Korea in 1966 and 1967 did not qualify for a presumption of exposure to herbicides, in Korea as that presumption was extended only to certain units operating in or near the Korean DMZ from April 1968 to July 1969).  

Evidence received since the February 2006 rating decision includes VA treatment records that continue to note treatment for diabetes mellitus; the Veteran's lay statements alleging that he was stationed near the Korean DMZ; an April 2006 record including a medical opinion relating the Veteran's diabetes mellitus to his "mild PTSD;" and a formal January 2014 Joint Services Records Research Center (JSRRC) inquiry which found there was no evidence that the Veteran's unit used, stored, sprayed, or transported herbicide agents.  

As service connection for diabetes was previously denied based essentially on findings that there was no evidence of exposure to herbicides in service, and that the Veteran's diabetes was not otherwise shown to be related to his military service, for evidence to be new and material, it would have to be new evidence relating to those unestablished facts (i.e., it would have to tend to show exposure to herbicides in service or that the Veteran's diabetes is otherwise related to his service).  

None of the evidence received since the February 2006 rating decision is new evidence that positively addresses the unestablished facts.  Most of the additional evidence received is cumulative, and not new.  Evidence showing the veteran has/receives treatment for diabetes is cumulative, because that fact was previously established, and is not in dispute.  His allegation of exposure to herbicides by virtue of service near the DMZ is likewise not new (he had previously made such allegation).  The AOJ nonetheless again sought verification of his allegation of exposure; as the response from JSRRC was negative, it cannot be found to "positively" bear on an unestablished fact.  Regarding the private physician's opinion relating diabetes to PTSD, as PTSD is not service connected, any secondary service connection theory of entitlement proffered by that opinion lacks legal merit.  See 38 C.F.R. § 3.310.   

In summary, no evidence received since the 2006 final rating decision is new evidence that bears positively on the claim of service connection for diabetes.  Accordingly, the appeal to reopen such claim must be denied.  

Heart Disability

The Veteran's original claim seeking service connection for a heart disability (to include as secondary to PTSD) was denied in February 2006 based essentially on findings that a chronic heart disability was not manifested in service or the first postservice year, that PTSD was not service connected, and that his heart disability was not shown to be otherwise related to the Veteran's military service.  

Evidence of record at the time of the February 2006 rating decision included STRs, which were silent for complaint, treatment, or diagnosis related to a heart disability, and private treatment records showing he had a long history of atherosclerotic heart disease, with several surgical interventions, as early as 1997.  In his original claim, the Veteran alleged that his heart disability was secondary to his PTSD.

Evidence received since the February 2006 rating decision includes VA treatment records which confirm a diagnosis of coronary artery disease status post coronary artery bypass grafts (CABGs); an April 2006 record with a medical opinion relating his coronary artery disease to PTSD; and a June 2011 statement from the Veteran's private physician (Dr. Shine) indicating he continues to take medication and receive regular follow-up evaluations for his coronary artery disease.  

As the claim of service connection for a heart disability was previously denied based on findings that that a heart disability was not manifested in service or in the first postservice year (and was unrelated to service0, that PTSD was not service connected, for evidence to be considered new and material, it must relate to those unestablished facts and raise a reasonable possibility of substantiating the underlying claim (it must tend to show the heart disease is somehow related to service or to a service-connected disability).  

Contemporaneous treatment records do not tend to relate the Veteran's heart disease directly to his service.  The secondary service connection theory of entitlement proposed, remains lacking legal merit, as PTSD remains not service connected.  Finally, consideration of the liberalizing provisions providing for presumptive service connection for ischemic heart disease in Veterans exposed to Agent Orange in service, is not triggered, because as noted above, it remains not shown that the Veteran was exposed to Agent Orange in the course of his service in Korea.  


Consequently, the Board finds that evidence submitted since the February 2006 rating decision does not provide new information that relates positively to an unestablished fact necessary to substantiate a claim of service connection for heart disease or raise a reasonable possibility of substantiating such claim.  Therefore, the evidence received is not new and material, and the claim of service connection for a heart disability may not be reopened.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule does not apply; the Veteran's appeal in these matters must be denied.


ORDER

The appeal to reopen claims of service connection for diabetes mellitus, and a heart disability is denied.

The claim of service connection for PTSD is reopened; however, service connection for PTSD is denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


